Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0143852 A1 to Meyers.
Re claim 1, Meyers teaches an information processing system, comprising a processor; and a memory configured to store computer readable instructions that, when executed, cause the information processing system (the Abstract and [0012] outline the invention of Meyers as an MMORPG that comprises player-controlled or programmed non-player characters (NPC’s) and programmed “botting” of player characters, among other features. [0018] describes that the invention of Meyers is a large server-based game similar to Dark Age of Camelot  or Everquest. [0003] also indicates that the game of the disclosure is generated by running server MMOG software, which receives user commands over the Internet and effects a game world responsive in part to these commands. See additionally [0028], [0039], [0041]-[0043], [0049], [0066], [0076] and [0140] regarding executing software from memory to produce various features of the invention of Meyers. ) to:
control, based on an operation by a user, an action of a user object in one space among two or more virtual spaces or one area among two or more areas within a virtual space, wherein the user object is associated with a player character ([0087] describes a player researching spells at a magical library and the research leading the player to perform quest-like gathering of ingredients or knowledge in the game world. And regarding the existence of ‘a user object’ and ‘two or more virtual spaces’ or ‘two or more areas within a virtual space’, [0003] defines that ‘the player character is represented by an animated figure that  moves on a map that represents the game world, generally a simulation of a three dimensional outdoor world with occasional indoor areas’ and [0004] describes that the world is also divided into zones. [0026] describes making zones accessible only to characters on a related quest. [0028] describes 3D-rendering terrain features from a viewpoint that the character observes while traversing through the game world. This terrain may include features that are only visible at close range – ‘the character must be a certain distance or less away before the hidden feature is rendered on the player’s screen’.)
execute, in a first scene where an event object and the user object are arranged in a predetermined positional relationship in any one of the virtual spaces or the areas, an event related to the virtual object ([0028] describes terrain features or objects that must be in a predetermined positional relationship with the user’s character to be visible and/or accessible – “a hidden terrain feature is provided which is only visible at close range (the character must be a certain distance or less away before the hidden feature is rendered on the player's screen.) In a more elaborate version of this feature, the player upon passing within the minimum distance makes a check against a character attribute and only sees the hidden feature if the attribute 
present to the user, in a second scene different from the first scene, event object information related to a plurality of event objects respectively arranged in the two or more virtual spaces or in the two or more areas, wherein the event object is associated with at least one non-player character from a plurality of non-player characters (As opposed to a first scenario discussed above, wherein a player operates his own player character on a quest initiated in a magical library to traverse an MMOG game world in search of objects, ingredients player is permitted to put a question to the NPC requiring human player intervention and then return to find the answer. For example, the NPC is a sage in a library. Player characters may come and, for a fee, ask the sage to research a game topic using a game command naming the topic, or may ask a specific question. The NPC takes up research questions in order of arrival (or in order of the amount of gold or other game money paid) and an answer is prepared offline by the one controlling the NPC. When the character returns and talks to the NPC again in the game, if the research is not yet done, the NPC says so. If it is done, the player gets a text message (or graphic or both) describing the outcome of the research. This is but one example. Robotic NPC's can be programmed with a similar response pattern. For example, a fisherman may take "orders" for exotic fish needed as components for spells or magical research. The player states what he or she is looking for and the NPC goes to see for a while, perhaps returning with the desired item or not, which he then gives the player later in return for a payment.” This second scenario, wherein a robot NPC fisherman takes orders for components needed by the player to complete his magical quest, and then the NPC gives the requested components to the player in return for payment describes a second scene different from the player himself going out in the game world to retrieve these components himself.)
execute the event related to the event object information in the second scene in response to an operation by the user to the event object information, and give a reward to the user if the event is executed in the first scene or if the event is executed in the second scene (refer again to the two scenarios discussed above in [0049] and [0087] – in both scenarios the user can receive a reward of special items/ objects/ treasure/ ingredients/ knowledge, wherein in one scene, the player character retrieves the items /objects/ treasure /ingredients/ knowledge by going out in the game world himself and in another scene, the player character commissions an NPC to retrieve them for him. In both cases, the player character can receive the items/ objects/ treasure/ ingredients/ knowledge.)
Re claims 2-4, [0049] describes the process of a player hiring a robotic NPC to retrieve items for him in the game world – “a fisherman may take "orders" for exotic fish needed as
 components for spells or magical research. The player states what he or she is looking for and the NPC goes to see for a while, perhaps returning with the desired item or not, which he then gives the player later in return for a payment.” And as discussed in the rejection of claim 1 above, the first and second scenes can be interpreted as depicted actions undertaken by a player character himself/herself, and depicted actions undertaken by the NPC.
Re claims 5-6, [0057] describes that an NPC can be programmed to remain around a specific user-selected virtual space, such as a guild hall, where the NPC will be enabled to take player-specified actions selected from a list in the player’s absence. 
Re claim 7, [0047], [0049], [0051]-[0052] and claim 1 (F) describe various scenarios wherein NPC’s present information describing various features of the game to the player character. 

Re claims 10-12, as discussed in the rejection of claim 1 above with regard to [0049] and [0087], in one scene an NPC fisherman can retrieve and supply components necessary for completing a magical research quest on behalf of the player character and in another scene the player character can go search for the components himself. In either case, the components necessary for completing the magical research quest can be received by the player character.
Re claims 13, 14 and 15, refer to the rejection of claim 1.
Re claims 16-19, refer to [0049]-[0051], which discusses, for example, whether a player has hired and paid an NPC to perform gathering tasks for a quest, which can be interpreted as an intimacy degree. [0104] also discusses adaptive behavior attributes of computer controlled NPC’s including that initially evil characters can become neutral or friendly towards a player over time, which also teaches a changed intimacy degree.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of US 2014/0181062 A1 to Vignocchi et al.
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See in particular the NPL YOUTUBE reference to the game “Kenshi”, which is an exploration/adventure type game with comprehensive use of NPC’s for hired help. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715